Appellant has requested leave to file a second motion for rehearing, in which he still insists that relator should have been discharged.
The amendatory act (referred to in our former opinion herein) being held unconstitutional would seem, under the terms of the act, to leave the misdemeanor statute still in operation, and it occurs to us the proper course would be for the district court to transfer the case to the county court. For that reason relator was not discharged.
The request for leave to file second motion for rehearing is denied.
Denied.